[Cite as In re Continuing Legal Edn. Suspension of Pringle, 136 Ohio St. 3d 1246, 2013-Ohio-
3169.]




        IN RE CONTINUING LEGAL EDUCATION SUSPENSION OF PRINGLE.
           [Cite as In re Continuing Legal Edn. Suspension of Pringle,
                       136 Ohio St. 3d 1246, 2013-Ohio-3169.]
   (No. CLE-1995-31357—Submitted May 15, 2013—Decided July 22, 2013.)
       ON REPORT OF THE COMMISSION ON CONTINUING LEGAL EDUCATION.
                                ____________________
        {¶ 1} This matter originated in this court on the filing of a report by the
Commission on Continuing Legal Education pursuant to former Gov.Bar R.
X(6)(A)(1)(b) and (A)(2)(d), 68 Ohio St. 3d CIII, CX-CXI (1994).                         The
commission recommended the imposition of sanctions against certain attorneys,
including the above-named respondent, for failure to comply with the provisions
of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1993-1994
reporting period.
        {¶ 2} On August 12, 1996, this court adopted the recommendation of the
commission, imposed a sanction fee upon respondent, and suspended respondent
from the practice of law pursuant to former Gov.Bar R. X(6)(B)(3) and (5)(A)(4),
id. at CXI and CIX. The court further ordered that respondent shall not be
reinstated to the practice of law in Ohio until respondent complies with the
requirements for reinstatement set forth in Gov.Bar R. X(7), respondent complies
with the Supreme Court Rules for the Government of the Bar of Ohio, respondent
complies with this and all other orders of the court, and this court orders
respondent reinstated.
        {¶ 3} On May 6, 2013, the commission filed a report pursuant to Gov.Bar
R. X(7), finding that respondent has paid all fees assessed for noncompliance, has
made up all deficiencies, and is now in full compliance with all requirements of
Gov.Bar R. X and recommending that respondent be reinstated to the practice of
                             SUPREME COURT OF OHIO




law in Ohio. The commission certified that respondent has completed the credit
hours of continuing legal education required during the suspension by this court’s
order of suspension. Respondent has satisfied all the requirements of this court’s
order of suspension.
       {¶ 4} Upon consideration thereof, it is ordered by the court that the
recommendation of the commission is adopted and respondent, Elbert Roy
Pringle, is hereby reinstated to the practice of law.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ________________________




                                          2